UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7039



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHRISTIAN O. KANU,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-91-226-HAR, CA-94-2592-HAR)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Christian O. Kanu, Appellant Pro Se. Robert Reeves Harding, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. He alleges that the district court

committed sentencing errors and that he received ineffective assis-

tance of counsel. However, because his claims of sentencing error

could have been raised on appeal, but were not, he may not now
assert them. See Stone v. Powell, 428 U.S. 465, 477 n.10 (1976)
(nonconstitutional claims not raised on appeal may not be asserted

in a collateral proceeding); United States v. Ward, 55 F.3d 412,

413 (8th Cir. 1995) (an allegation of error in the application or

computation of the sentencing guidelines is not constitutional). We

also find that Appellant has failed to establish that his attor-
ney's performance was deficient or that he was prejudiced thereby.

Strickland v. Washington, 466 U.S. 668, 693 (1984). Accordingly, we
affirm the district court's order. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2